Citation Nr: 0620150	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to residuals of brain surgery.

2.  Entitlement to service connection for residuals of 
frontal meningioma surgery to the brain as the result of 
exposure to radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
October 1970.  
Subsequently, the veteran also had duty in the Reserves.  
   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of service connection for residuals of frontal 
meningioma surgery to the brain as a result of exposure to 
ionizing radiation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that the veteran's current 
hypertension is related to his military service or to 
residuals of his brain surgery.  


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to residuals of brain surgery, is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  

In connection with his claim for service connection for 
hypertension, the veteran initially only sought service 
connection for this condition on a direct basis.  However, 
according to his April 2003 substantive appeal, the veteran 
asserted that this condition may also be secondary to 
residuals of his brain surgery.  Although, the RO has not 
addressed secondary service connection, the Board is 
generally obligated to address all theories of service 
connection.  See generally Schroeder v. West, 212 F.3d 1265 
(2000).  Thus, the Board will address both theories of 
service connection in this appeal.  

Service connection requires competent evidence of a current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  A VA outpatient record 
from July 2004 reflects a diagnosis of hypertension, well-
controlled.  The Board accepts this record as evidence of a 
current disability for purposes of this decision.

With regard to direct service connection, there is no 
evidence of hypertension in-service or for many years 
thereafter.  A review of the veteran's service medical 
records (SMRs) shows no evidence of any complaint, treatment, 
or diagnosis of hypertension.  38 C.F.R. § 3.303(b).  The 
Board acknowledges that the veteran submitted a DD Form 95 
dated July 1978 noting high blood pressure.  However, there 
is no name or identifying patient information on this form, 
and even assuming the veteran is the patient referred to, a 
single observation of high blood pressure in service does not 
establish the existence of a chronic hypertensive disorder in 
service.  In particular, significantly, his entrance and 
discharge examinations are both negative for hypertension.  
Thus, the SMRs, as a whole, provide negative evidence against 
the hypertension claim.  

In fact, the medical evidence shows that the veteran was 
diagnosed with hypertension in the early 1990s, 20 years 
after his separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection may not 
be established on a presumptive basis for hypertension within 
one year of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R.  
§ 3.307(a)(3).  Nor may service connection be established 
based on chronicity in service or continuity of 
symptomatology after service as SMRs are essentially negative 
for hypertension.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.  The post-service medical records, as a whole, 
provides very negative evidence against this claim as it 
indicates a condition that began decades after service with 
no connection to service. 

Finally, there is not even an iota of medical evidence in the 
claims folder that demonstrates a nexus between the veteran's 
hypertension and the veteran's period of service or residuals 
of his 1993 brain surgery.  Boyer, 210 F.3d at 1353, Velez 11 
Vet. App. at 158.  The Board emphasizes that the veteran and 
his representative's personal, lay opinion as to the 
relationship between hypertension and his military service or 
any residual brain condition is not competent medical 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

In summary, the Board finds no competent evidence of a 
current hypertension linked etiologically to veteran's period 
of service or to residuals of brain surgery.  Simply stated, 
there is no evidence of a service-connected or secondary 
relationship.  Accordingly, the preponderance of the evidence 
is against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b). 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA notice letters dated in April 
2003 and November 2004, as well as information provided in 
the rating decision, statement of the case (SOC), and 
supplemental statement of the cases (SSOCs), the RO advised 
the veteran of the evidence needed to substantiate his 
hypertension claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the March 2003 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  The Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Also, the November 2004 VCAA letter from the RO specifically 
asks the veteran to provide any evidence in his possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The Board observes that the adverse determination on appeal 
was issued in October 1999, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini, 18 Vet. App. at 120-21.  In any 
event, as stated above, the Board finds that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (holding that the Court must take due account of 
the rule of prejudicial error when considering compliance 
with VCAA notice requirements).  38 C.F.R. § 20.1102 (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has  made any showing or allegation that 
the timing of receipt of VCAA notice has prejudiced him in 
any way.  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that a VA etiological opinion has not been 
obtained for the hypertension claim.  However, the Board 
finds that the evidence, discussed above, indicates that the 
veteran was not diagnosed with hypertension in service that 
there is no competent evidence showing a nexus to service or 
residuals of brain surgery. Thus, a remand for an examination 
and/or opinion is not necessary to decide the hypertension 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide, as a whole, no basis to 
grant the claim, and provide evidence against the claim, the 
Board finds no basis for a VA examination/opinion to be 
obtained.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, and relevant VA outpatient records.  He 
has not identified any private medical records relevant to 
the claim on appeal.  As there is no indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

Service connection for hypertension, to include as secondary 
to residuals of brain surgery is denied. 


REMAND

The veteran seeks service connection for residuals of frontal 
meningioma surgery of the brain, as a result of exposure to 
ionizing radiation.  VA inpatient records from May 1993 
confirm that the veteran underwent surgery to remove a 
cancerous meningioma to the brain.  VA outpatient records 
from 2004 indicate that he has a history of seizure disorder, 
status post frontal meningioma.  His residual seizure 
disorder is well-controlled by the prescription Dilantin.   
Before addressing the merits of this claim, the Board finds 
that additional development is required.

The veteran contends that he was exposed to ionizing 
radiation while working with radar, sonar, and other 
navigation equipment.  His DD Form 214 confirms his military 
occupational specialty (MOS) as an aviation electronics 
technician in the Navy.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of in-service 
incurrence or aggravation therein, including presumptive 
service connection for chronic diseases.  Combee, 34 F.3d at 
1043.

In addition, if the claim does not involve exposure to 
ionizing radiation, but rather exposure to non-ionizing 
radiation is alleged or shown, direct service connection by 
way of in-service incurrence or aggravation under the general 
compensation provisions of 38 U.S.C.A. §§ 1110, 1112, 1131, 
and 1131 shall be considered.  Combee, 34 F.3d at 1043.  

The initial inquiry must focus on whether the veteran is 
actually claiming exposure to ionizing radiation.  Non-
ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation.  Many 
claims are often mistakenly alleged to come under the 
ionizing radiation statute and regulations, when in fact the 
veteran is alleging prior exposure to non-ionizing radiation.  
     
The United States Court of Appeals for Veterans Claims  
(Court) has taken judicial notice that naval radar equipment 
emits microwave-type non-ionizing radiation which is not 
subject to review under the ionizing radiation statute and 
regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) 
citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.

In this case, although the veteran developed a radiogenic 
disease (brain cancer), and the brain cancer was manifest 
over 5 years after exposure in service (the specified period 
per section 3.311), there still has been a clear 
determination from the Navy Environmental Health Center dated 
February 2003 that the veteran was not exposed to ionizing 
radiation during service. 38 C.F.R. § 3.311(b)(1)(iii).  This 
finding was pursuant to proper development initiated by the 
RO to determine whether or not the veteran was exposed to 
ionizing radiation, and if so, the nature and size of the 
dose.  38 C.F.R. § 3.311(a).  Consequently, no further 
development under 38 C.F.R. § 3.311 is warranted in this 
case, and he cannot be entitled to service connection for a 
radiogenic disease under this provision.    

Even if the Board were to assume exposure to ionizing 
radiation, presumptive service connection per 38 C.F.R. § 
3.309 would still not be warranted as the veteran does not 
contend, and evidence does not establish, that the veteran 
was involved in a "radiation-risk" activity as defined in 
38 C.F.R. § 3.309(d)(3)(iv).  That is, there is no evidence 
or allegation of participation at atmospheric nuclear tests, 
a presence at Hiroshima or Nagasaki during specific periods 
of time, or service at specific nuclear weapons production 
facilities.  38 C.F.R. §§ 3.309(d)(3). 

Consequently, neither 38 C.F.R. §§ 3.309 nor 38 C.F.R. §§ 
3.311 is applicable in this case as the Board finds that the 
Navy Environment Health Center record provides clear evidence 
that the veteran was not exposed to ionizing radiation.  
Consequently, the veteran can only be service-connected due 
to exposure to non-ionizing radiation under the general 
provisions governing the awards of VA compensation.  Combee, 
34 F.3d at 1043 (emphasis added).  
  
In this respect, the evidence of record contains two 
conflicting opinions.  

Specifically, the Navy Environment Health Center report dated 
February 2003 stated that the non-ionizing radiation the 
veteran was exposed to under his MOS "has not been 
established as causing and contributing to the development of 
cancer.  There is no scientific basis for associating [the 
veteran's] prior work as an Aviation Electronics Technician 
with his development of frontal meningioma."  

In contrast, a VA physician who has treated the veteran for 
several years opined in a May 2002 VA treatment report that 
"the frontal meningioma is as least as likely as not related 
to the radiation emitting radar and navigation equipment 
while on active duty as an aviation electronics technician."  

The Board finds that additional development is necessary to 
address the conflict between the medical opinions of record.

Furthermore, the exact nature of the veteran's alleged 
residuals (a seizure disorder) remains unclear.  A more 
current diagnosis is required to adequately address the 
existence of residuals, if any.  Therefore, a remand is in 
order for a new VA examination to determine, if possible, the 
nature and etiology of the veteran's residuals of frontal 
meningioma surgery of the brain, possibly as a result of 
exposure to non-ionizing radiation.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be scheduled for a VA examination 
to determine the nature and etiology 
of any current residuals of frontal 
meningioma surgery to the brain.  The 
veteran is hereby advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, 
the examiner is asked to provide a 
diagnosis for any residuals present, 
to include a seizure disorder.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability) that 
any current residuals of frontal 
meningioma surgery to the brain are 
related to the veteran's period of 
active duty service, to include 
exposure to non-ionizing radiation 
from January 1969 to October 1970.  
The examiner should also specifically 
review SMRs showing treatment for 
headaches of unknown etiology in 
September 1969 and April 1970, a VA 
outpatient treatment report and 
medical opinion of May 2002 linking 
radiation exposure to his brain 
surgery and residuals thereof, and the 
Naval Environmental Health Center 
report of February 2003 finding that 
non-ionizing radiation exposure is not 
linked to the veteran's brain cancer.

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.  

2.	After completing any additional 
necessary development, the RO should 
readjudicate the residuals of frontal 
meningioma surgery issue on appeal, 
considering any new evidence secured 
since the January 2005 SSOC.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


